DOYLE, Judge,
concurring and dissenting.
I respectfully dissent from that part of the majority opinion which reverses the trial court’s judgment that the Assembled Economic Unit Doctrine is not applicable to the facts in this case. The trial court’s judgment in this respect should be affirmed. See Singer v. Oil City Redevelopment Authority, 437 Pa. 55, 261 A.2d 594 (1970).
I join with the majority and would likewise affirm the trial court’s judgment that awarded both condemnees damages under Section 610 of the Eminent Domain Code, Act of June 22, 1964, Special Sess., P.L. 84, as amended, 26 P.S. § 1-610.